DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (JP2014046655, hereinafter “Takayuki”).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regard to claim 4, Takayuki discloses that the outer film is stretched nylon film [0036]. 

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (JP2014046655, hereinafter “Takayuki”) in view of Otsuka et al. (US 2009/0129706, hereinafter “Otsuka”).

However, Takayuki is silent with regard to the polyethylene being a linear low density polyethylene film.
Otuska discloses a bag that is formed from a laminated film [0129]. The laminated film comprises a sealant layer that comprises linear low density polyethylene [0137].
Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with a sealant layer formed of a polyethylene material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the linear low density polyethylene of Otuska for the polyethylene material of the sealant layer of Takayuki motivated by the expectation of forming a laminate that has excellent sealability during the formation of the package [Otuska 0138].
In regard to claim 5, Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the laminate can comprise an intermediate layer [0036]. 
However, Takayuki is silent with regards to the intermediate layer being a stretched polyethylene terephthalate film.
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate barrier layer formed of stretched polyethylene terephthalate film [0133]. 
Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stretched polyethylene terephthalate film of Otuska for the 
In regard to claim 6, Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the laminate can comprise an intermediate layer [0036]. 
However, Takayuki is silent with regards to the intermediate layer being an aluminum vapor deposition stretched polyethylene terephthalate film.
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate barrier layer formed aluminum vapor deposition stretched polyethylene terephthalate film [0146].
Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum vapor deposition stretched polyethylene terephthalate film of Otuska for the intermediate layer of Takayuki motivated by the expectation of forming package with gas barrier properties [Otuska 0133].
In regard to claim 7, Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the laminate can comprise an intermediate layer [0036]. 
However, Takayuki is silent with regards to the intermediate layer being a metal foil.
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate barrier layer formed from aluminum foil [0133]. 
Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum foil film of Otuska for the intermediate layer of Takayuki motivated by the expectation of forming package with gas barrier properties [Otuska 0133].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782